COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-142-CV


BRYANT DARREL WEBSTER                                               APPELLANT

                                        V.

RITA LYNN BURKS                                                       APPELLEE

                                     ----------

           FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY
                                ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      On May 18, 2009 and May 28, 2009, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid. On June 8, 2009, we received a

copy of appellant’s letter in which appellant stated that he was indigent. On

June 29, 2009, we notified appellant that the trial court had advised this court

that appellant had not filed an affidavit of indigence in the trial court, and we



      1
          … See Tex. R. App. P. 47.4.
instructed appellant to file an affidavit of indigence in the trial court by Monday,

July 20, 2009, and inform us when he had done so. See Tex. R. App. P.

20.1(c), 42.3(c). Appellant has not filed an affidavit of indigence, nor has he

paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss this appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.




                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: August 6, 2009




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                         2